TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00578-CR




Erik Trove, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 9044129, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s third (second following completion of the record) motion for extension
of time to file brief is granted.  Appellant’s counsel, Mr. Ariel Payan, is ordered to tender a brief in
this cause no later than November 7, 2005.  No further extension of time will be granted.
It is ordered October 12, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish